Mr. Chief Justice Shepard
delivered the opinion of the court:'
Having examined the testimony, we find nothing to indicate error in the court’s finding. There was no error in refusing plaintiff’s prayer for a decree for the amount of money paid Golden & Company as a preference. Vacating the deed is sufficient relief. We find no error in the. denial of the application of Golden & Company to make it a condition of plaintiff’s relief that they should be admitted to participate as a creditor *493in the distribution of the bankrupt’s assets to the full amount of the debt due June 8, 1908.
Under certain conditions, which do not exist in this case, the relief might well have been granted with the condition as prayed for. See Page v. Rogers, 211 U. S. 575, 581, 53 L. ed. 332, 335, 29 Sup. Ct. Rep. 159.
As the property is required to be reconveyed to the trustees, and the amount of the dividend may not now be ascertained, the court did not err. It did not deny the right of Golden & Company to prove their claim for the surrender of the preference. See Keppel v. Tiffin Sav. Bank, 197 U. S. 356, 373, 49 L. ed. 790, 796, 25 Sup. Ct. Rep. 443.
The decree is affirmed, each party to pay his own costs on appeal. Affirmed.